DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/200,008, filed on January 24, 2019.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 18 of U.S. Patent No. 10,484,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the current application are directed to similar subject matter of reporting channel state information.  
For claim 1, U.S. Patent claims receiving, from a base station (BS), downlink control information (DCI) related to an aperiodic CSI report that is to be performed by the UE in a slot; determining a value n.sub.CQI_ref based on a number of symbols Z′ related to a time for computing the CSI; determining a CSI reference resource as being a slot n−n.sub.CQI_ref in a time domain that is to be used for the aperiodic CSI report; and transmitting, to the BS, the aperiodic CSI report in the slot n, based on the CSI reference resource being slot n−n.sub.CQI_ref, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 1, 3 and 7).
For claim 2, U.S. Patent claims wherein the valid downlink slot criteria is based at least on a DCI processing time (see claim 2).
For claim 3, U.S. Patent claims further comprising: receiving, from the BS, an aperiodic reference signal (CSI-RS) in the CSI reference resource, slot n−n.sub.CQI_ref; determining the CSI based on the aperiodic CSI-RS; and generating the aperiodic CSI report based on the CSI (see claim 4).
For claim 4, U.S. Patent claims further comprising: determining the number of symbols Z′ related to the time for computing the CSI based on a CSI complexity and a subcarrier spacing (see claim 5).
For claim 5, U.S. Patent claims wherein the number of symbols Z′ does not include a DCI processing time (see claim 6).
For claim 6, U.S. Patent claims wherein, based on the value n.sub.CQI_ref being equal to zero, the aperiodic CSI report is performed in a same slot as receiving the DCI (see claim 9).
For claim 7, U.S. Patent claims a transceiver configured to transmit and receive radio signals; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving, from a base station (BS), downlink control information (DCI) related to an aperiodic CSI report that is to be performed by the UE in a slot n; determining a value n.sub.CQI_ref based on a number of symbols Z′ related to a time for computing the CSI; determining a CSI reference resource as being a slot n−n.sub.CQI_ref in a time domain that is to be used for the aperiodic CSI report; and transmitting, to the BS, the aperiodic CSI report in the slot n, based on the CSI reference resource being slot n−n.sub.CQI_ref, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 10, 12 and 16).
For claim 8, U.S. Patent claims wherein the valid downlink slot criteria is based at least on a DCI processing time (see claim 11).
For claim 9, U.S. Patent claims wherein the operations further comprise: receiving, via the transceiver and from the BS, an aperiodic reference signal (CSI-RS) in the CSI reference resource, slot n−n.sub.CQI_ref; determining the CSI based on the aperiodic CSI-RS; and generating the aperiodic CSI report based on the CSI (see claim 13).
For claim 10, U.S. Patent claims wherein the operations further comprise: determining the number of symbols Z′ related to the time for computing the CSI based on a CSI complexity and a subcarrier spacing (see claim 14).
For claim 11, U.S. Patent claims wherein the number of symbols Z′ does not include a DCI processing time (see claim 15).
For claim 12, U.S. Patent claims wherein, based on the value n.sub.CQI_ref being equal to zero, the aperiodic CSI report is performed in a same slot as receiving the DCI (see claim 18).
For claim 13, U.S. Patent claims receiving, from a base station (BS), downlink control information (DCI) related to an aperiodic CSI report; determining a value n.sub.CQI_ref based on a number of symbols Z′ related to a time for computing the CSI; determining a CSI reference resource as being a slot n−n.sub.CQI_ref in a time domain that is to be used for the aperiodic CSI report; and transmitting, to the base station (BS), the aperiodic CSI report in a slot n, based on the CSI reference resource being slot n−n.sub.CQI_ref, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 10, 12 and 16).  
For claim 14, U.S. Patent claims wherein the number of symbols Z′ does not include a DCI processing time (see claim 15).
For claim 15, U.S. Patent claims wherein, based on the value n.sub.CQI_ref being equal to zero, the aperiodic CSI report is transmitted in a same slot as receiving the DCI (see claim 18).
For claims 16 – 30, U.S. Patent does not claim the method of channel state reporting being performed by the BS and the apparatus of the BS for performing the function of reporting the channel state information whereas the patent claims the method of reporting the channel state information being performed by the UE and the apparatus of the UE for performing the functions of reporting the channel state information.  However, it would have been obvious to one skilled in the art before the effective filing date of the claimed the method of a BS and apparatus of the BS to performing the function of reporting the channel state information where the claiming of the BS would yield a reasonable and predicable result.  It is also noted that the patent when claiming the UE describes the BS performing the corresponding steps.

Double Patenting
Claim(s) 1 – 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 22 of U.S. Patent No. 11,012,134 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the current application are directed to similar subject matter of reporting channel state information.  
For claims 1 – 15, U.S. Patent does not claim the method of channel state reporting being performed by the UE and the apparatus of the UE for performing the function of reporting the channel state information whereas the patent claims the method of reporting the channel state information being performed by the BS and the apparatus of the BS for performing the functions of reporting the channel state information.  However, it would have been obvious to one skilled in the art before the effective filing date of the claimed the method of a UE and apparatus of the UE to performing the function of reporting the channel state information where the claiming of the UE would yield a reasonable and predicable result.  It is also noted that the patent when claiming the BS describes the UE performing the corresponding steps.
For claim 16, U.S. Patent claims transmitting, by the BS to a user equipment (UE), downlink control information (DCI) related to an aperiodic CSI report that is to be received by the BS in a slot n; and receiving, by the BS from the UE, the aperiodic CSI report in the slot n, wherein the aperiodic CSI report is based on a CSI reference resource being slot n−n.sub.CQI_ref in a time domain, wherein the CSI reference resource in the slot n−n.sub.CQI_ref is to be used for the aperiodic CSI report, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein Z″ is a number of symbols related to a time for computing CSI, and N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 1, 3 and 5).
For claim 17, U.S. Patent claims wherein the valid downlink slot criteria is based at least on a DCI processing time (see claims 2 and 6).
For claim 18, U.S. Patent claims further comprising: transmitting, to the UE, an aperiodic reference signal (CSI-RS) in the CSI reference resource, slot n−n.sub.CQI_ref, wherein the CSI is determined based on the aperiodic CSI-RS, and wherein the aperiodic CSI report is generated based on the CSI (see claim 4).
For claim 19, U.S. Patent claims wherein the number of symbols Z′ related to the time for computing the CSI is based on a CSI complexity and a subcarrier spacing (see claim 7).
For claim 20, U.S. Patent claims wherein the number of symbols Z does not include a DCI processing time (see claim 8).
For claim 21, U.S. Patent claims wherein the value n.sub.CQI_ref is equal to zero, and the aperiodic CSI report is received in a same slot as transmitting the DCI (see claim 11)
For claim 22, U.S. Patent claims a transceiver configured to transmit and receive radio signals; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting, by the BS to a user equipment (UE), downlink control information (DCI) related to an aperiodic CSI report that is to be received by the BS in a slot n; and receiving, by the BS from the UE, the aperiodic CSI report in the slot n, wherein the aperiodic CSI report is based on a CSI reference resource being slot n−n.sub.CQI_ref in a time domain, wherein the CSI reference resource in the slot n−n.sub.CQI_ref is to be used for the aperiodic CSI report, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein Z′ is a number of symbols related to a time for computing CSI, and N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 12, 14 and 16)
For claim 23, U.S. Patent claims wherein the valid downlink slot criteria is based at least on a DCI processing time (see claims 13 and 17).
For claim 24, U.S. Patent claims wherein the operations further comprise: transmitting, to the UE, an aperiodic reference signal (CSI-RS) in the CSI reference resource, slot n−n.sub.CQI_ref, wherein the CSI is determined based on the aperiodic CSI-RS, and wherein the aperiodic CSI report is generated based on the CSI (see claim 15).
For claim 25, U.S. Patent claims wherein the number of symbols Z′ related to the time for computing the CSI is based on a CSI complexity and a subcarrier spacing (see claim 18).
For claim 26, U.S. Patent claims wherein the number of symbols Z′ does not include a DCI processing time (see claim 19).
For claim 27, U.S. Patent claims wherein the value n.sub.CQI_ref is equal to zero, and the aperiodic CSI report is received in a same slot as transmitting the DCI (see claim 22).
For claim 28, U.S. Patent claims at least one computer-readable storage medium storing instructions that, based on being executed by at least one processor, control a base station (BS) to perform operations for receiving a channel state information (CSI) report in a wireless communication system, the operations comprising: transmitting, to a user equipment (UE), downlink control information (DCI) related to an aperiodic CSI report that is to be received by the BS in a slot n; and receiving, from the UE, the aperiodic CSI report in the slot n, wherein the aperiodic CSI report is based on a CSI reference resource being slot n−n.sub.CQI_ref in a time domain, wherein the CSI reference resource in the slot n−n.sub.CQI_ref is to be used for the aperiodic CSI report, wherein the n.sub.CQI_ref is a smallest value greater than or equal to a threshold which depends on Z′ and N.sub.symb.sup.slot such that the slot n−n.sub.CQI_ref satisfies a valid downlink slot criteria, wherein Z′ is a number of symbols related to a time for computing CSI, and N.sub.symb.sup.slot is a number of symbols which is equal to 14 symbols in one slot, and wherein for Z′ a positive integer smaller than 14 symbols, n.sub.CQI_ref is equal to zero (see claims 12, 14 and 16).
For claim 29, U.S. Patent claims wherein the number of symbols Z′ does not include a DCI processing time (see claim 19).
For claim 30, U.S. Patent claims wherein the value n.sub.CQI_ref is equal to zero, and the aperiodic CSI report is received in a same slot as transmitting the DCI (see claim 22).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 13 – 15 and 28 – 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium storing instructions which is signal pre se.
Claims 13 – 15 and 28 – 30 is/are directed to a to a computer-readable storage medium which given it broadest reasonable interpretation would typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yi et al. (US 2016/0337023 A1), Wei et al. (US 2017/0041120 A1) and Broadcom Corporation (NPL “CSI measurement and reporting in TDD eIMTA”; R1-135535) are cited to show a METHOD FOR REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS FOR THE SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464